Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
The amendment filed on March 21, 2022 has been entered.  Claims 1-11 & new Claims 12-13 remain pending.
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 dependent on claim 2, recites “a first control aspect.” It refers to the exact same arrangement and structure of “a first control aspect,” of claim 2. The limitation in claim 10 clearly has antecedent basis from claim 2 and should therefore be written as “the first control aspect.” For the limited purpose of evaluation, the limitation in claim 10 will be interpreted as “[the] first control aspect.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2, 4-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (WO 2016/039083; citations to US 2017/0173233 as a translation of earlier publication) (Tanaka hereinafter).

    PNG
    media_image1.png
    570
    502
    media_image1.png
    Greyscale

Annotations on Tanaka Fig 9,


    PNG
    media_image2.png
    572
    467
    media_image2.png
    Greyscale

Annotations on Tanaka Fig 9,
Regarding claim 1, Tanaka discloses a pressure-controlling device (fig 9, breast pump 200, par 0094) comprising: a pump (pump 30, par 0096) having an inlet port (suction hole 32, par 0096) and an outlet port (discharge hole 31, par 0096); a connection pipe (tube 299 including the space up to discharge hole 31 and suction port 32, see drawing above) having a first end (tube 299 connection to discharge hole 31), a second end (tube 299 connection to suction port 32), a first space (the tube between discharge hole 31 and valve v2, ), a second space (the tube between suction hole 32 and valve v1) and a third space (tube 299 between valve v2 port 122 and valve v1 port 123, par 0096-0097),    wherein the first end is in communication with the outlet port, the second end is in communication with the inlet port, the first space contains the first end, the second space contains the second end, and the third space is located between the first space and the second space;    a first valve (fig 9, three-port solenoid valve v2) configured to switch between a state in which the first space and an exterior space (tube connected to valve v2 port 123 and valve v1 port 122) of the connection pipe are in communication with each other and the first space and the third space are not in communication with each other  (the three way valve v2 connects port 121 and port 123, while ports 121 and 122 are not in communication), and a state in which the first space and the exterior space of the connection pipe are not in communication with each other and the first space and the third space are in communication with each other (the three way valve v2 connects port 121 and port 122, while ports 121 and 123 are not in communication); and a second valve (fig 9, three-port solenoid valve v1) configured to switch between a state in which the second space and the third space are in communication with each other (valve v1 where port 121 connected to port 123 and not connected to port 122), and a state in which the second space and the third space are not in communication with each other (valve v1 where port 121 connected to port 122 and not connected to port 123)  wherein the pressure-controlling device is adapted to operate in a first control aspect in which the first valve maintains communication between the first space and the exterior space of the connection pipe and non-communication between the first space and the third space, and the second valve maintains communication between the second space and the third space (the first control aspect would be valves v1 and v2 configured for negative pressure at cup portion 2 and positive pressure at cup portion 1, par 0075-0084).  
The examiner notes that valves v1 and v2 switch back and forth so that alternately the systems creates a negative pressure at left cup portion 1 while there is a positive pressure on right cup portion 2; then switch to a negative pressure at right cup portion 1 while there is a positive pressure on left cup portion 1; par 0075-0084.

Regarding claim 2, Tanaka discloses a pressure-controlling device (fig 9, breast pump 200, par 0094) comprising: a pump (pump 30, par 0096) having an inlet port (suction hole 32, par 0096) and an outlet port (discharge hole 31, par 0096); a connection pipe (tube 299 including the space up to discharge hole 31 and suction port 32, see drawing above) having a first end (tube 299 connection to discharge hole 31), a second end (tube 299 connection to suction port 32), a first space (the tube between discharge hole 31 and valve v2), a second space (the tube between suction hole 32 and valve v1) and a third space (tube 299 between valve v2 port 122 and valve v1 port 123), wherein the first end is in communication with the inlet port, the second end is in communication with the outlet port, the first space contains the first end, the second space contains the second end, and the third space is located between the first space and the second space; a first valve (fig 9, three-port solenoid valve v2) configured to switch between a state in which the first space and an exterior space (tube connected to valve v2 port 123 and valve v1 port 122) of the connection pipe are in communication with each other and the first space and the third space are not in communication with each other (configuration of v1 and v2 where positive pressure is applied at cup 1), and a state in which the first space and the exterior space of the connection pipe are not in communication with each other and the first space and the third space are in communication with each other (configuration of v1 and v2 where positive pressure is applied at cup 2); and a second valve (fig 9, three-port solenoid valve v1) configured to switch between a state in which the second space and the third space are in communication with each other (negative pressure at cup 2), and a state in which the second space and the third space are not in communication with each other (negative pressure at cup 1) wherein the pressure-controlling, device is adapted to operate in a first control aspect in which the first valve maintains communication between the first space and the exterior space of the connection pipe and non-communication between the first space and the third space, and the second valve maintains communication between the second space and the third space (the first control aspect would be valves v1 and v2 configured for positive pressure at cup 1 and negative pressure at cup 2; par 0075-0084).  



    PNG
    media_image3.png
    570
    467
    media_image3.png
    Greyscale

Annotations on Tanaka fig 9

Regarding claim 4, Tanaka discloses the pressure-controlling device according to Claim 1, further comprising: a control unit (fig 9, control unit 70) configured to control communication and non-communication caused by the first valve (valve v2; control unit 70 controls opening and closing of valve v1 and v2 in the third embodiment of fig 9; it is the same controller valve configuration as in the second embodiment, 0079, 0083, 0084, 0095), and communication and non-communication caused by the second valve (valve v1; id.), wherein the control unit is configured to switch between the first control aspect, and a second control aspect in which the first valve maintains non-communication between the first space and the exterior space of the connection pipe and communication between the first space and the third space, and the second valve maintains non-communication between the second space and the third space (the second control aspect would be valves v1 and v2 configured for negative pressure at cup portion 1 and positive pressure at cup portion 2, par 0075-0084; see drawing above). 


    PNG
    media_image4.png
    570
    467
    media_image4.png
    Greyscale

Regarding claim 5, Tanaka discloses the pressure-controlling device according to Claim 4, wherein, in a third control aspect (See Annotated Figure above; valve v1 is configured to connect ports 122 and 121 and valve v2 is configured to connect ports 121 and 123), the first valve maintains the communication between the first space and the exterior space of the connection pipe and the non-communication between the first space and the third space, and the second valve maintains the non-communication between the second space and the third space, and wherein the control unit is configured to perform the third control aspect between the first control aspect and the second control aspect. 
The applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Tanaka discloses all the structural limitations of the claimed invention, including having a controller that is capable of controlling valves v1 and v2, and thus, is structurally capable of having the valves actuated to achieve the specific connections outlined in the claim.  
Regarding claim 8, Tanaka discloses a pressure-using apparatus comprising: a structure of the pressure-controlling device according to Claim 2; and a cuff (breast pump cup 1 or 2, the plain meaning of the term cuff is the end of a part of a sleeve; therefore the breast pump cup may be interpreted as a cuff designed to fit over the breast) or an air cell (air cell is claimed in the alternative; the prior art addresses the first alternative, cuff) using the second space of the connection pipe (examiner notes that the term “using” is broad and that the prior art “uses” the second space as a part of the pressure conduit from pump 30 to breast pump cup 1 or 2). 
Regarding claim 10, Tanaka discloses the pressure-controlling device according to Claim 2, further comprising: a control unit (fig 9, control unit 70) configured to control communication and non-communication caused by the first valve (valve v2; control unit 70 controls opening and closing of valve v1 and v2 in the third embodiment of fig 9; it is the same controller valve configuration as in the second embodiment, 0079, 0083, 0084, 0095), and communication and non-communication caused by the second valve (valve v1; id.), wherein the control unit is configured to switch between [the] first control aspect in which the first valve maintains communication between the first space and the exterior space of the connection pipe and non-communication between the first space and the third space, and the second valve maintains communication between the second space and the third space (the first control aspect would be valves v1 and v2 configured for positive pressure at cup 1 and negative pressure at cup 2; par 0075-0084), and a second control aspect in which the first valve maintains non-communication between the first space and the exterior space of the connection pipe and communication between the first space and the third space, and the second valve maintains non-communication between the second space and the third space (the second control aspect would be valves v1 and v2 configured for negative pressure at cup portion 1 and positive pressure at cup portion 2, par 0075-0084; see drawing above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 6, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kelly (US 2005/0043677).

Regarding Claim 6, Tanaka discloses the invention as recited above in Claim 4. Tanaka does not disclose a measurement unit configured to measure an operational state of a target for pressure control, wherein the control unit is configured to control an aspect of the first valve and an aspect of the second valve in accordance with a measured value outputted by the measurement unit.
Kelly teaches a measurement unit (fig 4, pressure sensor 65, par 0040) configured to measure an operational state of a target for pressure control (monitors vacuum pressure at the breast cups for a threshold level set by the user at the front panel, par 0040), wherein the control unit (control circuit 69) is configured to control an aspect of …valve… in accordance with a measured value outputted by the measurement unit (valve is opened to cause the vacuum level applied to the breast cup to drop at the threshold level, par 0040).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pressure sensor and vacuum release control of Kelly into the breast pump of Tanaka in order to improve the user comfort and safety when applying vacuum pressure to the breasts (Kelly, par 0006, 0040, 0042). In order to integrate the control of Kelly into Tanaka it would be further obvious to integrate the vacuum release function of Kelly’s vacuum release valve 67 into the Tanaka valves V1 and V2 in order to control the application of pump suction and thereby vacuum pressure to the breast cups 1 and 2.



Regarding claim 3, Tanaka discloses the pressure-controlling device according to Claim 1, wherein a wall defining the second space of the connection pipe is a movable wall  (fig 5, 6, valve element 125 of valve v1 is movable, and since it is at the edge of the space between valve v1 port 121 and pump suction 32, the valve element partially defines the second space ). Tanaka does not disclose the wall is movable in response to pressure.
Kelly teaches a pressure sensor control of a breast pump based on pressure. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pressure sensor and vacuum release control of Kelly into the breast pump of Tanaka in order to improve the user comfort and safety when applying vacuum pressure to the breasts (Kelly, par 0006, 0040, 0042). In order to integrate the control of Kelly into Tanaka it would be further obvious to integrate the vacuum release function of Kelly’s vacuum release valve 67 into the Tanaka valves V1 and V2 in order to control the application of pump suction and thereby vacuum pressure to the breast cups 1 and 2.
As a result of the combination of Tanaka in view of Kelly, Tanaka’s valve element 125 of v1 would be made movable in order to release vacuum pressure for safety, as sensed by the pressure sensor control of Kelly.

Regarding claim 7, Tanaka discloses a pressure-using apparatus comprising: a structure of the pressure-controlling device according to Claim 1; a movable wall (fig 5, 6, valve element 125 of valve v1 is movable, and since it is at the edge of the space between valve v1 port 121 and pump suction 32, the valve element partially defines the second space ) defining the second space of the connection pipe …; and a suction elastic film (first separator S1, composed of an elastic body such as a rubber film, par 0054) to which the movable wall is connected (fig 9, valve element 125 of valve v1 is connected to first separator s1 via left passage 25). Tanaka does not disclose the wall is movable in response to pressure.
Kelly is cited for the same elements and the same motivation to combine as claim 3 above.

Regarding claim 9, Tanaka discloses the pressure-controlling device according to Claim 2, wherein a wall defining the second space of the connection pipe is a movable wall  (fig 5, 6, valve element 125 of valve v1 is movable, and since it is at the edge of the space between valve v1 port 121 and pump suction 32, the valve element partially defines the second space). Tanaka does not disclose the wall is movable in response to pressure.
Kelly is cited for the same elements and the same motivation to combine as claim 3 above.

Regarding claim 11, dependent on claim  5. The claim is reciting the same elements recited in claim 6. Therefore, Claim 11 is rejected under the same prior art & for the same reasons as those outlined in the rejection of Claim 6 above. 

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in further view of Lou et al (US 2014/0202424 A1) (Lou hereinafter).
Regarding claim 12, Tanaka discloses the pressure-controlling device according to Claim 1, wherein the first valve comprises a valve (three-port solenoid valve v2) configured to allow the first space and the exterior space to communicate (connection of ports 121 and 123), and … configured to allow the first space and the third space to communicate (connection of ports 121 and 122). Tanaka does not teach the first valve comprises another valve. 
However, Lou does teach how it is known for a three-way two-position valve (40) for selectively connecting three different ports (see Figure 1), wherein the valve comprises “a valve” & “another valve” (see the annotation of Figure 1 above), where depending on the position of the valve determines how the fluid is directed through the valve element between the three different ports.
It is noted that a simple substitution of one known element (in this case, the three-way valve v2 of Tanaka) for another (in this case, three-way two-position valve, as taught by Lou) to obtain predictable results (in this case, a valve that was able to selectively direct fluid from one port into one of two other ports) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first valve of Tanaka’s pump assembly to be a three-way two-position valve comprising a valve and another valve, as taught by Lou, as such a modification would have been considered a simple substitution of known elements to one of ordinary skill in the art.

Regarding claim 13, Tanaka discloses the pressure-controlling device according to Claim 2, wherein the first valve comprises a valve (three-port solenoid valve v2) configured to allow the first space and the exterior space to communicate (connection of ports 121 and 123), and … configured to allow the first space and the third space to communicate (connection of ports 121 and 122).  Tanaka does not teach the first valve comprises another valve.
Lou is combined with Tanaka for the same elements and the same reasons expressed in claim 12, above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) March 21, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746